Citation Nr: 1715528	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-44 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active air service from March 1998 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In her October 2010 substantive appeal, the Veteran reported that she be afforded a hearing before a member of the Board.  The Veteran was scheduled for her requested hearing in September 2015, but failed to report for the hearing without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.

This matter was previously before the Board in October 2015, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

A cervical spine disability is not etiologically related to the Veteran's active service, and cervical spine arthritis was not shown to be present to a compensable degree within one year of separation from active service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active service, and the incurrence or aggravation of cervical spine arthritis during active may not be presumed.  38 U.S.C.A. §§1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in June 2008 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service treatment records (STRs) are of record.  VA and private treatment records have been obtained.

The Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to the claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2016); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran's cervical spine pain is related to her active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and a VA examination or medical opinion is unnecessary.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.
Legal Criteria

Service connection will be granted if the evidence demonstrated that a current disability resulted from an injury nor disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of separation from that service, that disability shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The disease entity for which service connection is sought must be chronic and not acute and transitory. For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. §§ 3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence on an issue material to a determination VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that she has a cervical spine disability as a result of active service.  Specifically, the Veteran reported that in February 2000, she injured her neck during a weekend drill.  

The evidence of record includes a February 2000 magnetic resonance imaging scan (MRI) of the cervical spine, performed immediately following the reported injury, which showed a normal curvature of the spine.  The MRI showed the absence of any degenerative disc findings.  There were no fractures or dislocations.  The examiner concluded the MRI showed negative spine series.  A March 2000 MRI revealed very slight degenerative changes at C2-3, with otherwise normal findings.  The examiner indicated the MRI showed no other abnormalities.

The Board notes that the Veteran has also sought treatment from private providers.  In March 2000, the Veteran was seen at the emergency room with reported complaints of neck pain that was not relieved by pain medications.  The treatment provider reviewed the findings of the March 2000 MRI and confirmed the findings were normal and did not support the Veteran's complaints of severe pain.  Specifically, the provider noted that there was no focal disk protrusion visible on the MRI.  It was the opinion of the treatment provider that the objective findings did not correlate to the level of pain described by the Veteran.  The treatment provider specifically noted the Veteran's discontent with the inability to offer any additional treatment options.  It appears from the record that the provider found the pain described by the Veteran to be largely psychosomatic.

On a May 2000 annual medical certificate, the Veteran reported that she was injured during her February training.

An October 2000 cervical myelogram showed a very minimal ventral deformity which was reported as insignificant.  The myelogram indicated there was no cord impingement, and no defects at the root sleeve.  The entirety of the cervical canal was reported as normal, and no spinal stenosis was noted.  The examiner noted the myelogram showed that the cervical and upper thoracic spinal cord demonstrated normal caliber and configuration.  The myelogram was noted to be largely normal.

An October 2000 computerized tomography (CT) scan immediately following the cervical myelogram identified no abnormalities.  The cervical intervertebral discs were noted to have a normal appearance without any disc bulge or focal disc herniation identified.  No neural compression was seen, and the cervical spinal cord and exiting nerve roots appeared normal.

At a February 2006 visit with Dr. P.S. at a pain management center, the Veteran reported that her current cervical pain was related to a series of motor vehicle accidents (MVAs), the most recent of which was in 2005, during which she was rear-ended.  The Veteran reported that the pain was severe and constant without relief.  She reported that her activity was limited by pain, but that she was not on any pain medications.

At a visit in July 2007, the Veteran reported pain which she attributed to a different MVA, which occurred in May 2007.  The Veteran reported to the examiner that she was pain free prior to the most recent MVA, in which she was T-boned; and, that she had had 100 percent relief from steroid injections following the prior accident.

A July 2010 MRI indicated for the first time the presence of a disc protrusion at C6-7.  The examiner indicated that compared with the previous report that changes occurred subsequent to September 2009, more than nine years following the reported in-service incident in February 2000. 

The Board notes that the Veteran is generally competent to report when she first experienced symptoms of cervical pain.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, consistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because she is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that she has experienced cervical spine pain since service are not credible.  Specifically, her statements are inconsistent with the other evidence of record.  In this regard, the Board notes that while the Veteran has reported that she first experienced cervical spine pain while on active duty training, there is no indication from the record that the Veteran ever filed a claim for benefits related to her neck prior to 2008, more than eight years after the reported incident.  Further, while the Veteran reported an injury to her cervical spine at the time of her discharge, there is no evidence of record that the problem was serious or that the injury did not fully resolved without residuals.  In fact, the evidence of record indicates that the injury did fully resolve.  As noted, shortly after the incident, the Veteran was seen in the emergency room with complaints of severe pain.  However, at that time, the treatment provider clearly noted that the objective findings, to include recent imaging studies, simply did not support the Veteran's subjective complaints.  Further, on numerous occasions, the Veteran was seen for treatment purposes for complaints of neck pain several years subsequent to her reported in-service injury.  The Veteran consistently reported that her neck pain was a result of MVA's sustained subsequent to her active service and not the result of an in-service injury.  In fact, it has been noted in the record that the Veteran herself reported that her neck pain fully resolved after the in-service injury.  

The Board finds that statements provided by the Veteran for treatment purposes are especially probative.  In this regard, it is presumed that when seeking treatment a patient is especially forthright regarding the onset of their symptoms as it is assumed they want relief from those symptoms.  In contrast, the Veteran's statements that she has experienced neck pain since her in-service incident have all been provided in conjunction with a claim for monetary benefits.  As the claims of pain since service are significantly inconsistent with those statements provided for the express purpose of receiving adequate medical care, they are of very little probative value.  Therefore, as the Veteran's statements are inconsistent with the other evidence of record, the Board finds that the Veteran is not credible. 

Again, while the Veteran is competent to report symptoms of neck pain, she is not competent to link any current cervical spine disability to active service.  Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiological opinion in this case.  Further, the evidence established that the Veteran has more recently attributed her cervical pain to one or more car accidents which she sustained subsequent to the incident during her active duty training weekend.

Additionally, the Veteran was not diagnosed with cervical spine arthritis within one year of her separation from active service.  Therefore presumptive service connection is not applicable in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990). 


ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


